                                          UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF ARIZONA

                                                         Minute Entry
Hearing Information:
                         Debtor:     GILBERT HOSPITAL, LLC
                  Case Number:       2:14-BK-01451-MCW          Chapter: 11

          Date / Time / Room:        MONDAY, NOVEMBER 05, 2018 01:30 PM 7TH FLOOR #702

         Bankruptcy Judge:           MADELEINE C. WANSLEE
               Courtroom Clerk:      CHRISTINA JOHNSON
                Reporter / ECR:      MICHELLE RADICKE-STEVENSON                                         0.00


Matters:
       1) ADV: 2-16-00285
              DAVID GOTTLIEB vs TIMOTHY A JOHNS, M.D. LLC & DOES 1-10 & TIMOTHY A. JOHNS
              CONTINUED STATUS HEARING IN ADVERSARY PROCEEDING
              R / M #:   17 / 0

       2) ADV: 2-17-00010
              DAVID GOTTLIEB vs 31M MANAGEMENT SERVICES, LLC & GILBERT EMERGENCY MEDICINE
              SPECIALISTS, & JOHNS A. TIMOTHY & TIMOTHY A. JOHNS, M.D., LLC & TIM JOHNS, M.D., P.C. &
              GILBERT GATEWAY SURGERY CENTER, LLC & WINDSTAR HOUSEBOAT, LLC & DOES 1-10
              STATUS HEARING IN AN ADVERSARY
              R / M #:   67 / 0

       3) ADV: 2-17-00011
              DAVID GOTTLIEB vs DAVID S. WANGER
              STATUS HEARING IN AN ADVERSARY
              R / M #:   65 / 0

       4) ADV: 2-17-00013
              DAVID GOTTLIEB vs TIMOTHY A. JOHNS & DAVID S. WANGER & AHWATUKEE REGIONAL MEDICAL
              CENTER, LLC & BHD PROPERTY, LLC & D2D CONSULTING, LLC & FHAD PROPERTY, LLC &
              FOOTHILLS REGIONAL MEDICAL CENTERS, LLC & PEORIA REGIONAL MEDICAL CENTER, LLC &
              GHD PROPERTY, LLC & PHD PROPERTY, LLC & PRMC DEVELOPMENT, LLC & VISIONARY HEALTH,
              LLC
              STATUS HEARING IN AN ADVERSARY
              R / M #:   83 / 0

       5) CONTINUED STATUS HEARING ON GILBERT HOSPITAL USC TRUST'S FIFTH OMNIBUS OBJECTION TO
          CLAIMS
          R / M #: 1,944 / 0

       6) CONTINUED HEARING ON UNITED STATES TRUSTEE'S MOTION TO DISMISS CASE
              R / M #:   1,941 / 0

       7) CONTINUED HEARING ON POTENTIAL ORDER OF CONVERSION TO CHAPTER 7 (as discussed and set in open
          court on 8/1/18)
          R / M #: 0 / 0



Appearances:


   Case 2:14-bk-01451-MCW                     Doc 2092 Filed 11/05/18 Entered 11/06/18 15:46:53 Desc
Page 1 of 4                                                                                11/06/2018 3:46:27PM
                                               Main Document Page 1 of 4
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                 Minute Entry
(continue)...   2:14-BK-01451-MCW     MONDAY, NOVEMBER 05, 2018 01:30 PM

          EDWARD K. BERNATAVICIUS, ATTORNEY FOR U.S. TRUSTEE
          STEVEN D. JEROME, ATTORNEY FOR SOUTHWEST MEDICAL SERVICES, INC.
          MICHAEL W. CARMEL, ATTORNEY FOR MICHAEL W. CARMEL, LTD.
          CHRISTOPHER SIMPSON, ATTORNEY FOR GILBERT HOSPITAL TRUST
          KEITH L. HENDRICKS, ATTORNEY FOR TIMOTHY JOHNS
          DAVID NELSON, ATTORNEY FOR CARDINAL HEALTH 411, INC.
          LOUIS LOPEZ, ATTORNEY FOR DAVID S. WANGER




    Case 2:14-bk-01451-MCW            Doc 2092 Filed 11/05/18 Entered 11/06/18 15:46:53 Desc
Page 2 of 4                                                                        11/06/2018 3:46:27PM
                                       Main Document Page 2 of 4
                                       UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF ARIZONA

                                                           Minute Entry
(continue)...   2:14-BK-01451-MCW            MONDAY, NOVEMBER 05, 2018 01:30 PM


Proceedings:                                                                                                            1.00

          The court noted it recently reviewed the status report filed by the Trust and the proposed dismissal order lodged
          by the U.S. Trustee.

          Mr. Simpson provided a status of the case and discussed Mr. Kravitz's efforts to obtaining information to resolve
          issues. He briefly reviewed the status report. He advised adversary proceeding 18-ap-307 will remain pending at
          this time. Mr. Simpson answered the court's questions regarding the proposed dismissal order that addresses this
          court's jurisdiction.

          #1

          Mr. Simpson advised this adversary proceeding remains pending.

          Mr. Hendricks discussed the status of the case noting the argument is over proceeds being held in escrow, and he
          believes the matter is now moot. He advised there is no pending motion in this case.

          Mr. Simpson replied and suggested that the parties confer to see if a global settlement can be reached.

          COURT: IT IS ORDERED CONTINUING THIS HEARING TO DECEMBER 18, 2018 AT 2:00 PM. MR.
          SIMPSON SHALL REVIEW THE CASE AND DETERMINE IF THE CASE IS MOOT AND IF THE CASE
          SHOULD BE DISMISSED.

          #2 through #4

          Mr. Simpson advised these adversary proceedings remain pending.

          Mr. Hendricks advised the court took the adversary proceedings under advisement. He provided a brief history of
          the cases. Mr. Hendricks urged the court to rule on the pending motions as there is nothing further to brief. He
          confirmed he is requesting the court to dismiss the three adversary proceedings today, and he reserved all
          arguments, including the arguments relating to the alleged creation of the trust.

          Mr. Lopez stated his position and discussed his client's concerns regarding the claims. He agreed the court should
          set a date by which to resolve the issue, or the court can rule.

          Mr. Simpson replied and suggested that the parties confer to see if a global settlement can be reached.

          COURT: IT IS ORDERED CONTINUING THESE HEARINGS TO DECEMBER 18, 2018 AT 2:00 PM. THE
          COURT WILL REVIEW THE DOCKET AND MAY TAKE SUBSTANTIVE ACTION AT THE NEXT
          HEARING.

          #5

          Mr. Simpson stated his position.

          Mr. Nelson stated his position discussing his client's frustrations, and advised November 15th is the deadline for

    Case 2:14-bk-01451-MCW                   Doc 2092 Filed 11/05/18 Entered 11/06/18 15:46:53 Desc
Page 3 of 4                                                                               11/06/2018 3:46:27PM
                                              Main Document Page 3 of 4
                                         UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF ARIZONA

                                                             Minute Entry
(continue)...   2:14-BK-01451-MCW              MONDAY, NOVEMBER 05, 2018 01:30 PM

          the issue to be resolved. He urged the court to deny the objection at this time.

          The court is inclined to allow the trustee more time to gather information.

          Mr. Nelson requested any continued hearing date be deemed as the final deadline for the production of
          documents.

          Mr. Simpson responded noting he will work to resolve this particular objection.

          The court stated its analysis. The court is not inclined to set a final deadline at this time. The court will continue
          the hearing to allow the parties time to prepare a plan for how to move forward.

          COURT: IT IS ORDERED CONTINUING THIS HEARING TO DECEMBER 18, 2018 AT 2:00 PM. THE
          PARTIES SHOULD COME TO AN AGREEMENT AS TO WHETHER THE COURT CAN RULE WITHOUT
          AN EVIDENTIARY HEARING, OR WHETHER AN EVIDENTIARY HEARING IS NECESSARY. THE
          PARTIES SHALL FILE A STATUS REPORT FIVE DAYS PRIOR TO THAT CONTINUED HEARING. IF THE
          COURT AGREES THE MATTER CAN BE HANDLED WITHOUT AN EVIDENTIARY HEARING, THEN
          THE COURT WILL BE PREPARED TO GIVE ITS RULING AT THE CONTINUED HEARING. THE
          PARTIES SHOULD COME PREPARED TO SET AN EVIDENTIARY HEARING IF NECESSARY.

          #6 and #7

          The court has reviewed the proposed dismissal order lodged by the U.S. Trustee, and stated its concern as to
          proper notice to all creditors.

          Mr. Jerome clarified the stipulated order is a resolution of the motion already noticed and served by the U.S.
          Trustee's Office. He is not sure if additional notice is necessary.

          Mr. Bernatavicius stated his position and advised the motion to dismiss was served on all parties and this
          stipulation is a resolution of that motion and therefore, just needs to be served as an entered order.

          Mr. Jerome is hopeful that the new trustee and counsel will preserve claims given the history of record retention.
          He discussed claimants that have defaulted.

          COURT: THE COURT DOES FIND THAT CAUSE DOES EXIST TO DISMISS OR CONVERT THIS
          BANKRUPTCY CASE. THE PARTIES HAVE ENTERED INTO A STIPULATED ORDER DISMISSING THIS
          CASE RATHER THAN CONVERTING IT. THE COURT DOES APPROVE PARAGRAPH FOUR OF THE
          PROPOSED ORDER CONCERNING THE CREDITOR TRUST AND ITS ADMINISTRATION. IT IS
          ORDERED GRANTING THE MOTION TO DISMISS. THE COURT WILL ENTER THE STIPULATED
          ORDER THAT HAS BEEN LODGED IN THIS CASE. FURTHER NOTICE OF THE STIPULATION IS NOT
          REQUIRED. NOTICE OF THE DISMISSAL ORDER IS REQUIRED AS IS REQUIRED BY THE RULES.




    Case 2:14-bk-01451-MCW                     Doc 2092 Filed 11/05/18 Entered 11/06/18 15:46:53 Desc
Page 4 of 4                                                                                 11/06/2018 3:46:27PM
                                                Main Document Page 4 of 4
